DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 01/25/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3 and 4
Withdrawn claims: 5
Previously cancelled claims: 2
Newly cancelled claims: None
Amended claims: 1
New claims: 6
Claims currently under consideration: 1, 3, 4, and 6
Currently rejected claims: 1, 3, 4, and 6
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites first and second commercial cultures and then recites “with a concentration in the range of 107-108 CFU/ml”. It is unclear whether the concentration limitation applies (i) only to the second commercial culture, (ii) to each culture individually, or (iii) to the combination of cultures. Appropriate correction is required.
Claim 1 recites “recovering whey by an enzymatic coagulation process comprising adding 0.03% (w/v) CaCl2 and 0.01% (w/v) rennet” but gives no indication as to what or where the whey is recovered from, which renders the claim indefinite.
Claim 1 recites “wherein the first and second commercial cultures are inoculated at an average concentration of about 105 CFU/ml”. It is unclear whether the concentration limitation applies (i) to each culture individually, or (ii) to the combination of cultures. Also, it is unclear what the term “average” would apply to, since the inoculation would consist of single inoculations of each of the two commercial cultures. Appropriate correction is required.
Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) due to their dependency from claim 1 and failure to resolve the indefinite limitations.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 6 only recites an optional step, where omission of the step is within the scope of the claim and selecting such an option would result in no further limitation of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.
Claims 3 and 4 would be allowable if rewritten to include all of the limitations of the base claim, where such limitations were re-written to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.
Claims 6 would be allowable if rewritten to include all of the limitations of the base claim, where such limitations were re-written to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action, as well as claim 6 being amended to remove the word “optionally”.
The following is a statement of reasons for the indication of allowable subject matter: The claims as presently amended now requiring a product-by-process substantially limit the product over the previous iteration of the claims, including limitations drawn to the method that would materially affect the composition of the resultant product. The closest prior art to the presently-amended claims, Sakata et al., discloses a similar fermented whey preparation having a comparable solids content (Abstract). However, the numerous specific limitations in the presently-claimed method, including the inclusion of the Lactobacillus acidophilus, the enriching step with sucrose/milk powder/carboxymethylcellulose, a specific pasteurization protocol, and specific inoculation volumes are considered to collectively render the claimed method novel non-obvious over the prior art.
Applicant is also advised that should claim 1 be amended to overcome the 35 U.S.C. 112(b) rejections, claim 5 would be eligible for rejoinder. MPEP § 821.04(B).

Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 3, and 4 over Saito et al. and Sakata et al.: Applicant’s arguments (Applicant’s Remarks, p. 6, ¶2; p. 7, ¶3 – p. 8, ¶1) have been fully considered and are persuasive in light of the new limitations added to the claims. The 35 U.S.C. § 103 rejections of claims 1, 3, and 4 have been withdrawn. 
Conclusion
Claims 1, 3, 4, and 6 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793